Order filed April 9, 2020.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00993-CV
                                 ___________
                       IBIRONKE ONITIJU, Appellant
                                        V.
BEAUTY EMPIRE CORPORATION BEAUTY EMPIRE STORE, BEAUTY
EMPIRE, SOON HI WOO, KU YEL LEE, AND HIN JU KWAK KIM (AKA
                   SEAN KIM), Appellees


                   On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 321010295


                                   ORDER
      No reporter’s record has been filed in this case. The official court reporter
for the 295th District Court informed this court that appellant had not made
arrangements for payment for the reporter’s record. On December 18, 2019, the
clerk of this court notified appellant that we would consider and decide those
issues that do not require a reporter’s record unless appellant, within 15 days of
notice, provided this court with proof of payment for the record. See Tex. R. App.
P. 37.3(c). Appellant filed no reply.

       Accordingly, we order appellant to file a brief in this appeal within thirty
days of the date of this order. If appellant fails to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                   PER CURIAM



Panel Consists of Justices Bourliot, Hassan, and Poissant.